DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 9 February 2021. By this amendment, claim 1 is amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2-8 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a bottom surface of the resistance switching element is free of contact with the metal-containing compound layer. Rather, Happ et al (US Patent Application Publication 2010/0044669), previously cited, disclose a memory device, comprising: a bottom electrode 202 [see Fig. 3B; see also paragraph 0053]; a resistance switching element 206 over the bottom electrode [see Fig. 3B; see also paragraph 0054]; a top electrode 208 over the resistance switching element [see Fig. 3B; see also paragraph 0052]; a first spacer 212 disposed along a sidewall of the resistance switching element [see Fig. 3B; see also paragraph 0052]; and a metal-containing compound layer 216 disposed along a sidewall of the first spacer, wherein the first spacer is between the metal-containing compound layer and the resistance switching element [see Fig. 3B; see also paragraph 0074]. Happ et al do not disclose wherein the bottom surface of the resistance switching element is free of contact with the 
Regarding independent claim 9, and claims 10-14 which depend therefrom, and as previously noted in the Non-Final Rejection dated 10 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the metal-containing compound layer extends from a top of the bottom electrode at least to a sidewall of the top electrode. Happ et al, cited above, disclose a memory device, comprising: a bottom electrode 202; a resistance switching element 206 over the bottom electrode; a top electrode 208 over the resistance switching element; and a metal-containing compound layer 216 extending from a top of the bottom electrode, wherein a bottom of the metal-containing compound layer is over the top of the bottom electrode. However, Happ et al do not disclose wherein the metal-containing compound layer extends from a top of the bottom electrode at least to a sidewall of the top electrode; rather, as shown in Fig. 3B, the top electrode is formed atop the resistance switching element and the metal-containing compound layer, and thus the metal-containing compound layer does not reach a sidewall of the top electrode.
Regarding independent claim 15, and claims 16-20 which depend therefrom, and as previously noted in the Non-Final Rejection dated 10 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a top of the metal-containing compound layer is higher than a top of the first spacer. Happ et al, cited above, disclose a memory device, comprising: a bottom electrode 202; a resistance switching element 206 over the bottom electrode; a top electrode 208 over the resistance switching element; a metal-containing compound layer 216 surrounding the resistance switching element; and a first spacer 214 surrounding the metal-containing compound layer. However, Happ et al do not disclose wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899